Citation Nr: 1705935	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-24 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disability diagnosed as posttraumatic stress disorder (PTSD) with dysthymic disorder and panic disorder with agoraphobia prior to November 8, 2012, and in excess of 
70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued a 50 percent disability rating for PTSD.  A subsequent rating decision issued in July 2015 granted an increased disability rating of 70 percent effective November 8, 2012.  The Veteran has continued his appeal of the assigned ratings and both ratings are currently before the Board.


FINDINGS OF FACT

1. Prior to November 8, 2012, the Veteran's PTSD with depression and agoraphobia were manifested by occupational and social impairment with decreased reliability and productivity; deficiencies in most areas were not manifested.

2. As of November 8, 2012, the Veteran's PTSD with depression and agoraphobia have been manifested by occupational and social impairment with deficiencies in most areas including family, work, judgment, thinking, and mood; total occupational and social impairment have not been manifested.


CONCLUSIONS OF LAW

1. Prior to November 8, 2012, the criteria for a disability rating in excess of 
50 percent for PTSD with depression and agoraphobia were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. As of November 8, 2012, the criteria for a disability rating in excess of 
70 percent for PTSD with depression and agoraphobia have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In July 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2009, April 2011, April 2012, and March 2015, as well as a Disability Benefits Questionnaire (DBQ) completed in November 2012.  There is no argument or indication that the examinations or opinions are inadequate.   

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings of 50 and 70 percent were granted by the RO.  After a review of the evidence, the Board concludes that the assigned staged ratings are appropriate and should not be disturbed.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 
100 percent rating.  38 C.F.R. § 4.130. 

Facts and Analysis

Prior to November 8, 2012

At a March 2009 VA treatment visit, the Veteran reported he was having suicidal thoughts, but had not made any attempts.  He discussed coping methods and agreed to continue attending weekly therapy sessions to address his issues.

In the informal claim document filed in May 2009 seeking an increased rating, the Veteran stated that he was having recurring nightmares of Vietnam, was often depressed, and was taking medication to help him sleep.  He had a poor short term memory which had caused him to be injured on the job and had conflicts with his coworkers due to his mood swings.  He was afraid of emotional relationships and tended to isolate himself physically and emotionally.  He was concerned that his fear of an intruder might lead him to hurt his family accidentally.  He had difficulty controlling his suicidal thoughts and his mood swings were putting a strain on his relationship with his wife.

At the VA examination in August 2009, the Veteran reported symptoms of sleep disturbance and anger problems.  He had served prison time briefly for manslaughter many years prior but had not had any other homicidal ideation.  He had suicidal ideation related to family problems and had been depressed, often feeling frustrated with his wife and with his own problems maintaining a job.  He experienced nightmares of Vietnam three or four times a week.  He was distrustful of others and tended to isolate himself socially.  He had been married for over 
40 years but had friction with his wife, to include as related to his erectile dysfunction.  On examination, the Veteran reported short term memory problems including misplacing things and getting lost.  He reported symptoms including anxiety, panic attacks, depression, insomnia, appetite disturbance, and anhedonia.  He had problems with procrastination and controlling his anger.  He did not have psychotic symptoms and had not been involved in any physical altercations recently.  The examiner expressed the opinion that the Veteran was able to work, although his antisocial tendencies might interfere with his job; he was employed full time.

Statements by two co-workers submitted in September 2009 indicated that the Veteran had anger management issues and was confrontational for no clear reason.  He was a bully and used his position to make others miserable; he was forgetful and often gave conflicting instructions and then became angry over how they were carried out.  The co-workers worried he might pose a danger to himself or others.

At the April 2011 VA examination, the examiner noted that records showed the Veteran had some relief of anxiety symptoms with medication, that his sleep had improved and his anger was under control.  Based on the review of the record, the examiner offered the opinion that the Veteran's mental health disability had shown significant improvement rather than worsening since the most recent examination.  The Veteran reported having intrusive thoughts, nightmares about Vietnam, flashbacks, and avoidance of triggers. He had diminished interests, interpersonal detachment, and blunting of affect.  He felt tense or nervous in the rain, around camouflage, and with any discussion of war; he had hyperstartle reaction to loud noises and the sound of planes overhead.  The Veteran had been married for many years and said he had argued with his wife for many years.  The examiner estimated that the Veteran would have reduced work efficiency with intermittent periods of inability to perform occupational tasks due to such symptoms as increased vigilance, exaggerated startle, distraction as a result of intrusive thought, depressed mood, and lethargy.

A VA examination in April 2012 was performed to determine if the Veteran had suffered a traumatic brain injury (TBI) while in service.  Although no TBI was found, the examiner noted that the Veteran had problems with mild memory loss, mildly impaired judgment, frequently inappropriate social interactions, and occasional disorientation.

A May 2012 treatment note showed that the Veteran complained of some depressive symptoms and passive thoughts of self-harm, but denied any active ideations of violence.  He reported having the occasional panic attack in a crowd and the occasional flashback.  He still had problems with anger and sleep, but had no features or psychosis, mania, or hypermania.

Based on all of the evidence of record, to include that set forth above, the Board finds that entitlement to a disability rating higher than 50 percent for PTSD prior to November 8, 2012 is not warranted.  Specifically, the disability picture prior to November 8, 2012 is one of reduced reliability and productivity, as characterized in the April 2011 VA examination report, with intermittent interference with his ability to perform work tasks.  He was still employed and maintained his marriage to his wife of many years, but had difficulty in maintaining a healthy relationship with coworkers, as attested to by their statements, and with his wife, with whom he was frequently in conflict.  He did not have psychotic symptoms and had not lashed out physically with others although he struggled to control his temper.  He had short-term memory problems and mood swings and tended to isolate himself.  He did not exhibit illogical speech patterns, obsessional rituals, impaired impulse control, neglect of personal appearance and hygiene or an inability to relate to others at work or socially. 

The Board notes that the treatment and VA examination reports reference suicidal ideation on the part of the Veteran and further notes that suicidal ideation is a symptoms listed in the criteria for 70 percent disability rating.  The evidence tends to show that the frequency of his suicidal ideation waned from when he filed for an increase in May 2009 and the subsequent August 2009 VA examination to where in January 2014 he denied suicidal ideation.  The Board finds this as evidence of decreased severity of this symptom.  The Board further notes that it is the totality of the disability picture which is important here and the Veteran did not exhibit deficiencies in most areas.  For example, there were no physical altercations with other people, indicating that he did not pose a danger to other people.

For all of these reasons, the Board finds that a disability rating in excess of 
50 percent for PTSD with depression and agoraphobia was not warranted prior to November 8, 2012.

Since November 8, 2012

The November 2012 DBQ indicated that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.  The examiner stated that there was too much overlap between the Veteran's mental health disabilities, including PTSD and depression, to separate the symptoms; there was no diagnosis of TBI.  The Veteran's symptoms were listed as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened effect, difficulty in understanding complex commands, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.

A January 2014 treatment note indicated that the Veteran was being treated by the Vet Center or depression and PTSD and was compliant with his medication.  He denied having any suicidal or homicidal ideation, but reported auditory hallucinations for the past six months of someone calling his name.  He had no anger issues but was requesting help for his auditory hallucinations.

In April 2014 the Veteran reported that he was doing better and his mood had improved.  His symptoms of psychosis had mostly abated and his anxiety issues had largely subsided.  He was sleeping about five hours per night.

A March 2015 VA examination indicated that the Veteran's disability picture was one of occupational and social impairment with deficiencies in most areas.  The examiner stated that the Veteran's primary diagnosis was PTSD and he had no other mental health diagnoses or TBI diagnosis.  The Veteran stated that he was still married to his wife of 48 years, but their relationship continued to be rocky.  He saw his children regularly and had a conflicted relationship with his youngest son who lived with him and whom the Veteran felt displayed a disrespectful attitude.  He avoided social contact other than his regular appointments at VA and had been retired since 2009 due to his disabilities.  He had not been hospitalized since 2013, had not had any suicide attempts, although he had some suicidal ideation, and continued treatment for anger management and coping skills.  He reported that he drank regularly, often daily, usually alone, up to 6 beers per night to help him sleep; he was in group therapy for his alcohol usage.  The examiner listed the Veteran's symptoms as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and persistent danger of hurting himself or others.  The Veteran reported that overall, despite regular treatment, his PTSD symptoms had worsened.

Based on all of the evidence of record, to include that set forth above, the Board finds that a disability rating higher than 70 percent for PTSD is not warranted.  Specifically, the Veteran's disability picture since November 8, 2012, is one of occupational and social impairment with deficiencies in most areas, but is not one more nearly approximated by total occupational and social impairment.  While the Veteran is no longer working as a result of his disabilities, he remains married to his wife of nearly 50 years.  While he describes the relationship as rocky, the record shows that there has always been difficulty and friction in the marriage, suggesting that its rocky nature is not a significant change or deterioration.  The Veteran also maintains a relationship with his three children, despite some friction with the youngest son who is living with him.  Thus, total social impairment is not shown.  In addition, the Veteran has not shown gross impairment of the thought processes or communication skills, has not shown grossly inappropriate behavior, and has not been deemed by his providers to pose a persistent danger of hurting himself of others.  He has not shown an inability to maintain minimal personal hygiene or any serious memory loss.

The Board acknowledges that there is evidence of some auditory hallucinations in January 2014 and for a few months prior to that, but further notes reveal that these issues had resolved by April 2014.  The April 2014 note stated that "[s]ymptoms of psychosis described in previous note mostly abated."  Moreover, during that time period the Veteran showed the capacity to maintain normal functioning, including attending regular treatment and being compliant with his medication.  His memory loss was mild and his mood remained one of depression, consistent with the ongoing disability picture to that point.  The DBQ in November 2012 and the VA examination in March 2015 contain lists of symptoms that are nearly the same, indicating a consistent disability picture since the effective date of the 70 percent disability rating.

For all of these reasons, the Board finds that entitlement to a disability rating in excess of 70 percent for PTSD with depression and agoraphobia after November 8, 2012 has not been shown.

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran's service-connected PTSD with depression and agoraphobia is reasonably described by the respective rating criteria.  The Veteran's primary symptoms are productive of occupational and social impairment with deficiencies in most areas, to include family, work, judgment, thinking, and mood.  The Board finds that the schedular criteria (Diagnostic Code 9411) contemplate the Veteran's symptoms, such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, and suicidal ideation, and the resulting disability pictures.  As such, the assigned schedular ratings for all of the disabilities on appeal are adequate and referral for extraschedular consideration is not required with respect to any of the disabilities under 38 C.F.R. § 3.321(b)(1).

The Board notes that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been granted effective March 22, 2010.  The record shows that this is first day in which the Veteran was factually unable to work, i.e., the last day he was employed.  Indeed, the evidence does not show that he was unemployed from the filing for increased compensation related to his PTSD in May 2009 through the March 2010 date.  
See, e.g., August 2009 VA examination report (noting that the Veteran is currently employed and reflecting his statement that never really misses work because of mental problems).  



(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD with depression and agoraphobia prior to November 8, 2015 is denied.

Entitlement to a disability rating in excess of 70 percent for PTSD with depression and agoraphobia after November 8, 2015 is denied.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


